 



Exhibit 10.22
Compensation Information – Named Executive Officers
The table below provides information regarding the 2007 annual base salary of
each executive officer of Hansen Medical, Inc. listed below:

          Named Executive Officer   2007 Annual Base Salary
Frederic H. Moll, M.D.
       
Chief Executive Officer
  $ 300,000  
 
       
Gary C. Restani
       
President and Chief Operating Officer
  $ 350,000  
 
       
Steven M. Van Dick
       
Vice President, Finance and Administration and Chief Financial Officer
  $ 241,500  
 
       
Robert G. Younge
       
Chief Technical Officer, Principal Fellow
  $ 220,000  

 